Citation Nr: 1233914	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of right great toe injury.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, right knee.

3.  Entitlement to a compensable evaluation for post operative residuals left varicocele.

4.  Entitlement to a compensable evaluation erectile dysfunction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION


The Veteran served on active duty from October 1988 to March 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana,


REMAND

In a June 2012 letter to the Board, the Veteran cancelled his Central Office hearing request before a Veterans Law Judge.  He reported that he was unable to attend this hearing due to his poor health, the travelling distance, and cost of travel.  He suggested that he sought a hearing in Louisiana before a member of the Board.  As such, the RO should request that the Veteran clarify whether he seeks a videoconference hearing, a Travel Board hearing, or no hearing before a Veterans Law Judge.

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action:

The RO should request that the Veteran clarify whether he seeks a videoconference hearing, a Travel Board hearing, or no hearing before a Veterans Law Judge.  The Veteran should be scheduled for a videoconference or in-person hearing if the Veteran indicates a desire for such a hearing.
By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


